Case: 1:19-cv-02166-JRA Doc #: 1-1 Filed: 09/18/19 1 of 8. PagelD #:-5.--—

 

EXHIBIT
IN THE COURT OF COMMON PLEAS A
CUYAHOGA COUNTY, OHIO.
JOSEPH PACIOREK. CASE NO.
4013 Stonehaven Rd
South Euclid, OH 44121 7 JUDGE
Plaintiff,
Vv. COMPLAINT FOR DAMAGES
JACK CLEVELAND GASINO, LLG JURY DEMAND ENDORSED
2150] Emery Road HEREIN

)

)

)

)

)

)

)

)

)

North Randall, Ohio 44128 }
)

Serve also: )

JACK Cleveland Casino, LLC )

c/o Statutory Agent. )

CT Corporation System )

4400 Easton Commons Way #125 )
Columbus, Ohio 43215 )

| )

~and- )

| | )
NATHAN GIESEN )
c/o Jack Thistledown Racino: LLC )
21501 Emety Road )
North Randall, Ohio 44128 )
)

. Defendants.
Plaintiff, Joseph Paciorek, by-and through undersigned counsel, as his Complaint against

the Defendants, states and avers the following:.
PARTIES AND VENUE
1, Paciorek‘is a resident of the City. of South Euclid, County of Cuyahoga, State of Ohio.
2, Nathan Giesen is a resident of the State of Ohio.
3, JACK Cleveland Casino, LLC (“JACK”) isa foreign. corporation incorporated in the State of
Delaware.
4, JACK is licensed and registered to do business in Ohio.

5. Jack operates two locations in Cuyahoga County.

   

Electronically; Ei lleds 208415 ea ioh a tebe opt re eral ORG
The-Employee's. Attorney. a

   
£0,

EI,

12.

13.
14,
15,
16.

17.

18

19,

20,

al.

 

Case: 1:19-cv-02166-JRA Doc #: 1-1 Filed: 09/18/19 2 of 8. PagelD #°6-

JACK Cleveland Casino LLC, owrs and operates JACK Thistledown Racino (JACK
Thistiedown”), a business located: at 21501 Emery Road, North Randall, Ohio.
Giesen was at all times hereinafter; mentioned, an individual who. was a manager and/or
supervisor at JACK Thistledown whe acted directly or indirectly in the interest of TACK.
Thistledown,
Giesert was at all times hereinafter mentioned an employer within the meaning of R.C. §
4112.02;
All of the material events alleged in this Complaint oecurred in Cuyahoga County.
Therefore, personal jurisdiction is. proper over Defendants pursuant.to Ohio’ Reviséd Code
§2307,382(A)(1) and (3).
Venue is proper pursuant to Civ. R. 3(C)(2), (3) and (6),
This Court is a court of general jurisdiction over the claims presented herein, including all’
subject matters of this Complaint,

FACTS.
Paciorek bezan employment with Hotséshoé Casine in 2013.
Horseshoe Casino was renamed JACK Clevéland-Casino in‘May 2014.
JACK operated two locatiofis in Cwyaloga County,
Paciorek worked at JACK Thistledown.

Paciorek is a former employee of JACK Thistledown.

. Paciorek worked for JACK Thistledown as an Executive Host

Giesen did not participate-in the decision to hire Paciorek.

Paciorek has a juvenile son:

Paciorek’s son was diagnosed with ADHD in late 2016.

pay firmation pgs

 
Case: 1:19-cv-02166-JRA Doc #: 1-1 Filed: 09/18/19 3 of 8. PagelD #: 7

22, Paciorek's son-was diagnosed with autism in late 2016.

23. As a résult of suffering from ADHD, Paciorek’s son is and was considered disabled within
the meaning of R.C. § 4112.01(A)(13).

24, As a result of suffering from autism, Paciorek’s son is and was considered disabled within.
the meaning of R.C. §4112,01(A)(13).

25. Paciorek is disabled by association.

26. lithe alternative, JACK Thistledown perceived Paciorek as. being disabled by association.

27, Paciorek discussed, his son’s disability diagnoses with Giesen ih 2016,

28. Paciorek discussed his son’s disability diagnoses with William Hockney in 2016.

29. Hockney-is the Director of Marketing for JACK Thistledown.

30, Paciorek received voicemails from his son’s School while at work.

31, Paciotek sori was having significant behavior regulation episades at school.

32, Paciorek’s sin’s episodes were audible on voicemails left for Paciorek.

33. Geisen heard the voicemails.

34, Paciorek was required to leave work:to care foi his sori.

35. Paciotek required intermittent FMLA leave-to caré for his son.

36, As of August 2, 2017, JACK. Thistledown had 50 or more employees in 20 or more workweeks
in the current. or preceding calendar year,

37. As of August 2, 2017, JACK Thistledown employed 50 or-more employees within, 75 miles of
its location where it employed Paciorek.

38. As of August 2,.201 9, Paciorek had worked for JACK: Thistledown for at least 12 months.

39, As of August 2, 2017, Paciorék had at jeast 1,250 hours of service for: JACK. ‘Thistledown

during the 12-month period prior to August 2, 2017.

  

papfirnyation bey

 

SHS
Tit
ys

 
Case: 1:19-cv-02166-JRA Doc #: 1-1 Filed: 09/18/19 4 of 8. PagelD #: 8 ©

40, JACK Thistledown is considered a covered employét pursuant to the FMLA.

41..Paciorek applied for intermittent FMLA. leave on August 2, 2017.

42. Paciorek applied for intermittent FMLA leave to care for his disabled 'son..

43, JACK Thistledown approved Paciorek’s FMLA. request on August.21,2017,

44, Paciorek’s intermittent FMLA leave began August 2, 2017 and ended August L, 2018.

45, Soon after learning of his son’s disability, JACK. Thistledown began wiiting up Paciorek,

46. Following Paciorek’s approval for FMLA leave, JACK Thistledown iticreased Paciorek’s
work quotas,

47. During the time Paciorek was. on intermittent FMLA leave, JACK Thistledown set a
benchmark of $3,444,331 for Paciorek.

48. During the timie Paciorek. was on intermittent FMLA leave, the next highest benchmarl for an
Executive Host was $1,866,910.

49, During the time Paciorek was on intermittent FMLA leave, the difference between Paciorek’s
benchmark and the next highest Executive Host’s benchmark was SL,S77A2L.

50. During the time Paciorek was‘on intermittent FMLA leave, Paciorek was assigned 535 players.

$1, During the time Paciorek. was on intermittent FMLA leave, the next lowest Executive: Host
was assigned 649 playérs,

52. During the timé Paciorek was on interniitient FMLA leave, the difference between Paciorek’s
player count and the next.lowest Executive Host’s player count was 114.

53. During the time Paciorek was on intermittent FMLA leave, JACK: Thistledown required

Paciorek to hit a benchmark $1,577,421 higher than anyother Executive Host with 114 fewer

assigned.players.

 
Case: 1:19-cv-02166-JRA Doc #: 1-1 Filed: 09/18/19 5 of 8. PagelD #: 9

34, No JACK. Thistledown ettiployée could reasonably be expected: to satisfactorily meet the.
benchmarks placed on Paciorek.

25; Defendants knew that neither Paciorek, nor any other JACK Thistledown employee could
successfully meet the benchmarks placed on Paciorek.

$6. Defendants increased Paciorek’s benchmarks in order to-set him up to. fail.

57. On or about January 5, 2018, Paciorek met with Giesen.

58. On or about January 5, 2018, Defendants terminated Paciorek’s employmént without just
cause,

39, Paciorek was infonned the reason for his termination was “poor performance” between
January 2017 and January 2018,

60. Paciorek had in fact feceived huinétous positive recognitions for his performance. during the
time-period between January 2017 and January 2018,

61, Paciorek had an.excellent reputation with-players at JACK Thistledown,

62. JACK. Thistledown’s purported reason for Paciorek’s termination. is pretext for disability
discrimination.

63. JACK Thistledown’s purgorted reason for Paciorek’s terrhinatioh was retaliation for his use of
FMLA protected leave.

64. Upon information and belief, JACK Thistledown permitted similarly-situated, non-disabled
and/or non-disabled by association employees to retain their employment despite: having
performarice. issues that were similar to or worse than. Paciorek’s performance.

65. Upon information and belief, JACK Thistledown permitted similafly-situated employees who
were not utilizing intermittent FMLA leave to rétain their employment. despite having.

pérformance issues that were similar to or worse than Paciorek’s performance.

  
 
 

 

Eleclronigally
The Employee
Case: 1:19-cv-02166-JRA Doc #: 1-1 Filed: 09/18/19 6 of 8. PagelD #: 10

66, Defendants did riot proffer 4 legitimate non-discriminatory reason for terminating Paciorek.
67, As a result of being wrorigfully terminated from JACK Thistledown, Paciorek has suffered
_ Severe emotional distress, anxiety, and depression.

68. The above facts demonstrate that Defendants engaged in a pattern and practice. of disability
discrimination.

69.. The above facts demonstrate that Defendants engaged in @ pattern and practice of unlawful
retaliation,

COUNT I: DISABILITY DISCRIMINATION

70. Paciorek restates each and every prior paragraph of this Complaint, as if it-were fully restated
herein,

71. Paciotek’s gon suffers: ADHD,

‘72, Paciorek’s son suffers from autism.

73, Paciorék’s son sitffers from a disability.

74. Paciorek is disabled by association.

75. In the alternative, JACK Thistledown perceived Paciorek as being disabled by association.

76. JACK Thistledown treated Paciorek differently than other siitiilarly-situated employees: based
on his. disability by association.

77, JACK Thistledown treated Paciorek differently than other similarly-situated employees based.
on his perceived disability by association.

78. On or about Jannaty 5, 2018, Deferidants: terminatéd Paciorek’s employment without just.
“cause.

79, Defendants terminated Paciorek's employment based his disability by association.

80. Defendants terminated Paciorek’s employment based his perceived disability by association.

  
  
  

       

Electronically:Filed 084 62008
The Employee's Attoyriey.™

 
Case: 1:19-cv-02166-JRA Doc #: 1-1 Filed: 09/18/19 7 of 8. PagelD #::11- ©- ~~ -----————_

81..Deféndants violated R.C. §4112.02:er seg when it discharged Paciorek based oni his disability
by association.

82. Defendants vielated R.C, §4112.02 et veg when it discharged Paciorek based on-his perceived
disability by association.

83, Paciorek suffered ‘emotional distress as a-result of Defendants’ conduct, and is entitled
smotional distress damages pursuant to R.C. § 4112.01 et seg.

84, As a-direct and proximate result of Defendant’s conduct, Paciorek suffered and will contique

to suffer damages, including economic, emotional distress and physical sickness. damages.

COUNT Hi RETALIATION IN VIOLATION OF THE FMLA

85. Paciorek réstates each and every prior paragraph of this Complaint, as: if-it were fully
restated herein.

86. Duting his employment, Paciorek utilized FMLA leave:

87, After Paciorek utilized his qualified FMLA leave, Defendants retaliated against him.

88. Defendanis retaliated against Paciorek by terminating his. employment.

89. Defendants willfully retaliated against Paciorek in violation of U.S.C. § 2415(a).

90: As a direct and proximate result. of Defendants” wrongful conduct, Paciorek is entitled to all’
damages provided for in 29 U.S.C. §:2617, including liquidated damages, costs, aid teagonable

attomey’s fees.

DEMAND FOR RELIEF
WHEREFORE, Paciorek demands from Defendants the following:
(a) An award against each Defendant of compensatory arid- monetary damages to coinpensafe
Paciorek for physical injury; pliysical sickness, Jost wages, emotional distress, and other

consequential damages, in’an amount ini excess of $25,000 per claim to’be proven at trial;

  

alirryation parades

 
Case: 1:19-cv-02166-JRA Doc #: 1-1 Filed: 09/18/19 8 of 8. PagelD #: 12

(6) An award of punitive damages against each Defendant in an amount in excess of $25,000:

{c) An award of reasonable attomney’s fees arid rion-taxable costs for Patiorek claims as allowable
under law,

(d) An award of the taxable-costs of this action; and

(ec) An award of such other relief as this Court may deem necessary and proper.

Respectfully submitted,

4s/Angeta Rodriguez

Brian. D. Spitz (00688 16)
Angela Rodriguez.(0074432}
THE SPITZ LAW Firm, LLC
25200 Chagrin Boulevard, Suite 200
Beachwood, OH 44122

Phone; (216) 291-4744

Fax: (216) 291-5744

Email: brian spitz@spitzlawfirm.coti
angela, rodriguez@spitzlawt

 
   

Attorneys for Plaintiff

JURY DEMAND
Plaintiff Joseptt Paciorek demands a trial by j jury by the maximum number of jurors permitted,

is/Anpela Rodriguez

Brian D, Spitz.(0068816)
Angela Rodriguez (0074432)
Tue Servz Law Firm, LLC

Attorneys for Plaintiff

 
  

Electronically.Elied

SEN EEaY oR

The-Employee's “Attorney.” ;
